Citation Nr: 1637241	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982, from September 1982 to August 1984, and from August 1984 to December 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2012, July 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction resides with the Providence, Rhode Island RO. 

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

The issue on appeal was previously remanded by the Board in July 2015 for further evidentiary development of requesting outstanding post-service VA treatment records, Social Security Administration disability records, and to obtain a VA examination for the Veteran's psychiatric disability. 

The issue was again remanded in March 2016 to issue a supplemental statement of the case.  This action has been accomplished.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

Additionally, in June 2016, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's March 2016 rating decision which granted service connection for degenerative changes of the lumbar spine with radiculopathy of the right ankle and left lower extremity at an initial 20 percent rating.  The Veteran also disagreed with the effective date of August 1, 2012.  In a June 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD and the record indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  A remand of the issue is not warranted in this case.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to a service-connected disability.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in July 2015 for further development.  As part of the July 2015 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for an acquired psychiatric disability, to include as secondary to a back disability and a service-connected right shoulder disability.

The instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed acquired psychiatric disability was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by a service-connected disability.

The Board notes that pursuant to the July 2015 Board remand, the Veteran was afforded an examination in October 2015.  The examiner opined that it was not at least as likely as not that the Veteran's diagnosed alcohol use disorder, adjustment disorder with mixed anxiety and depressed mood were related to the Veteran's service as the Veteran could not describe any events while in the military that related to any of his depressive or anxiety symptoms.  The examiner noted that his adjustment disorder was related to feeling lonely and depressed about his divorce, his anxiety symptoms were due to financial concerns and all of his symptoms could be due to his alcohol use disorder.

In a February 2016 addendum opinion, the examiner indicated that it was less likely than not that the Veteran's diagnosis of adjustment disorder and alcohol abuse disorder were related to the Veteran's military service or to any of the Veteran's physical injuries due to his military service to include any service-connected disorder.  

However, while the October 2015 VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric was caused by service the Veteran's service-connected disabilities, the examiner did not specifically address whether the Veteran's service-connected disabilities have aggravated his claimed acquired psychiatric disability.  Thus, this opinion does not adequately address whether the Veteran's currently diagnosed acquired psychiatric disability was aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected disabilities as instructed by the July 2015 Board remand instructions.  

Additionally, the Board notes that since the October 2015 VA examination, service connection has also been granted for a degenerative changes of the lumbar spine with radiculopathy of the right ankle and left lower extremity disability.  While the October 2015 VA examiner in her February 2016 addendum opinion seemingly focused on whether the Veteran's acquired psychiatric disability was secondary to his shoulder disability, the Veteran's now service-connected back disability with radiculopathy also needs to be addressed.

The October 2015 examination and February 2016 addendum reports do not comply with the Board's July 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the October 2015 VA examiner should amend her examination report in accordance with the Board's July 2015 directives cited herein to determine whether or not the Veteran's acquired psychiatric disability was aggravated by his service-connected right shoulder, left shoulder, back or left elbow disabilities.  Consequently, a remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder, not previously identified or obtained.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available updated VA treatment records.  All attempts to procure records should be documented in the file.  

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in October 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  Is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disability has been permanently aggravated beyond its natural progression by the service-connected right or left shoulder disability.

(b) Is it at least as likely as not (50 percent probability or greater) that the diabetes mellitus disability has been permanently aggravated beyond its natural progression by the service-connected lumbar spine disability.

(c) Is it at least as likely as not (50 percent probability or greater) that the diabetes mellitus disability has been permanently aggravated beyond its natural progression by the service-connected left elbow disability.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the acquired psychiatric disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issue.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







